Exhibit 10.5

 

SHARE PURCHASE AGREEMENT

 

AGREEMENT, dated as of November 12, 2009 between Prospect Acquisition Corp., a
Delaware corporation (“Parent”), and Milton Arbitrage Partners, LLC, a Delaware
limited liability company (“Stockholder”).

 

WHEREAS, Parent has requested Stockholder, and Stockholder has agreed, to enter
into this Agreement with respect to the number of shares of common stock, par
value $0.001 per share, of Parent (“Parent Common Stock”) set forth on Schedule
1 hereto that Stockholder beneficially owns (the “Shares”).

 

WHEREAS, Stockholder has agreed not to transfer any of the Shares to any Person
prior to the Closing of that certain Agreement and Plan of Merger, dated as of
September 8, 2009 (as amended, the “Transaction Agreement”), among the Parent,
KW Merger Sub Corp. (“Merger Sub”) and Kennedy-Wilson, Inc. (the “Company”),
which provides for the merger (the “Merger”) of Merger Sub with and into the
Company as a result of which the Company will become a wholly-owned subsidiary
of the Parent and outstanding shares of the Company’s capital stock will be
exchanged for Parent Common Stock.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
PURCHASE AND SALE

 

Section 1.  Purchase and Sale of the Shares.  (a)  at the Share Sale Closing (as
defined hereinafter), and subject to the provisions of Sections 4.05 and 4.06,
Stockholder and all of its Affiliates shall sell to Parent, and Parent shall
purchase from Stockholder and all of its Affiliates, the Shares for a purchase
price per Share (the “Purchase Price Per Share”), in cash equal to $9.95.  The
total purchase price for the Shares is hereinafter referred to as the “Purchase
Price”.

 

(b)  Subject to the provisions of Section 6.01, the closing of the purchase and
sale of the Shares shall occur on the date on which (i) the Trust Account is
liquidated and (ii) Stockholder delivers the Shares to Parent (the “Share Sale
Closing”).  Parent shall use commercially reasonable efforts to cause the trust
account to be liquidated on the date of Closing but in no event shall such
liquidation occur more than seven days after the Closing.  At the Share Sale
Closing, (i) in the case of Shares that are certificated, (A) Parent shall cause
its transfer agent to deliver to Stockholder the aggregate Purchase Price, from
the Account (as defined hereinafter), for such Shares in immediately available
funds by wire transfer to the order of the Stockholder and (B) Stockholder and
all of its Affiliates shall deliver to Parent a certificate or certificates
evidencing such Shares duly endorsed or accompanied by a written instrument or
instruments of

 

--------------------------------------------------------------------------------


 

transfer in form satisfactory to Parent’s transfer agent, duly executed by
Stockholder and its Affiliates or by the duly appointed representative thereof
and (ii) in the case of Shares that are not certificated, (A) Stockholder (on
behalf of itself and all of its Affiliates) shall cause their respective brokers
or banks to have the Shares delivered to Parent’s transfer agent, Continental
Stock Transfer & Trust Company, electronically using the Depository Trust
Company’s DWAC (Deposit/Withdrawal At Custodian) system and (B) Parent shall
cause its transfer agent to deliver to Stockholder the aggregate Purchase Price,
from the Account, for such Shares in immediately available funds by wire
transfer to the order of the Stockholder.

 

ARTICLE 2
VOTING AGREEMENT; GRANT OF PROXY; WAIVER OF RIGHTS

 

Section 2.01.  Voting Agreement.  From the date hereof and until the Closing,
Stockholder and all if its Affiliates hereby agree to vote or exercise their
rights to consent with respect to the Shares at the time of any stockholder vote
or action by written consent to approve and adopt the proposals set forth in the
proxy statement/prospectus filed by Parent with the U.S. Securities and Exchange
Commission and any actions related thereto at any meeting of the stockholders of
Parent, and at any adjournment thereof, at which the Transaction Agreement and
other related agreements (or any amended version thereof), or such other
actions, are submitted for the consideration and vote of the stockholders of
Parent.  Stockholder and all of its Affiliates hereby agree that they will not
vote any of the Shares in favor of, or consent to, and will vote against and not
consent to, the approval of any corporate action the consummation of which would
frustrate the purposes, or prevent or delay the consummation, of the
transactions contemplated by the Transaction Agreement; provided, however,
Stockholder shall have no obligation to vote in favor of any extension of time
beyond the current Termination Date as set forth in Parent’s Amended and
Restated Certificate of Incorporation.

 

Section 2.02.  Irrevocable Proxy.  Stockholder and all of its Affiliates hereby
revoke any and all previous proxies granted with respect to the Shares.  By
entering into this Agreement, Stockholder and all of its Affiliates hereby grant
a proxy appointing each of David A. Minella and James J. Cahill as the
attorney-in-fact and proxy of Stockholder and all of its Affiliates, with full
power of substitution, for and in the Stockholder’s and all of its Affiliates’
name, to vote, express consent or dissent, or otherwise to utilize such voting
power in the manner contemplated by Section 2.01 as such person shall, in his
sole discretion, deem proper with respect to the Shares.  The proxy granted by
Stockholder and all of its Affiliates pursuant to this Section 2.02 is
irrevocable and is granted in consideration of Parent entering into this
Agreement.  The proxy granted by Stockholder and all of its Affiliates shall be
revoked upon termination of this Agreement in accordance with its terms.  If the
Stockholder and all of its Affiliates are not the record holders of the Shares,
concurrent with the execution

 

--------------------------------------------------------------------------------


 

of this Agreement, Stockholder (on behalf of itself and all of its Affiliates)
shall cause their respective brokers or banks to deliver to Parent a legal
proxy, substantially in form of Exhibit A attached hereto.

 

Section 2.03.  Waiver of Right of Redemption.  By entering into this Agreement,
Stockholder and all of its Affiliates hereby waive their rights to redeem the
Shares.  The waiver granted by Stockholder and all of its Affiliates pursuant to
this Section 2.03 is irrevocable and is granted in consideration of Parent
entering into this Agreement.  The waiver granted by Stockholder and all of its
Affiliates shall be revoked upon the Termination of this Agreement.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Stockholder represents and warrants to Parent as of the date hereof and as of
the Share Sale Closing that:

 

Section 3.01.  Authorization.  The execution, delivery and performance by
Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the corporate and all other powers
of Stockholder and have been duly authorized by all necessary corporate and all
other action.  This Agreement constitutes a valid and binding Agreement of
Stockholder.

 

Section 3.02.  Non-Contravention.  The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws of Stockholder, (ii) require any consent or other action
by any Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Stockholder or any of its Affiliates is entitled under any provision of any
agreement or other instrument binding on such Person or (iii) result in the
imposition of any Lien on any asset of Stockholder or any of its Affiliates.

 

Section 3.03.  Ownership of Shares.  Each of Stockholder and its Affiliates is
the legal and beneficial owner of the Shares, free and clear of any Lien and any
other limitation or restriction (including any restriction on the right to vote
or otherwise dispose of the Shares).  None of the Shares is subject to any
voting trust or other agreement or arrangement with respect to the voting of
such Shares.

 

Section 3.04.  Total Shares.  The Shares being purchased by Parent pursuant to
this Agreement and set forth on Schedule 1 represent all the Parent Common Stock
owned by Seller as of the date hereof; provided, however,  Stockholder, with the
prior written consent of Parent, may deliver an updated version of Schedule 1 to
Parent at any time prior to the Share Sale Closing.

 

--------------------------------------------------------------------------------


 

Section 3.05  Information.  (a)  Stockholder is an informed and sophisticated
investor, and has engaged expert advisors, experienced in transactions of the
type contemplated by this Agreement.  Stockholder has been given the opportunity
to ask questions of and receive answers from Parent concerning Parent and the
Company, the consideration to be received, the transactions contemplated herein
and all other related matters.  Stockholder further represents that it has been
furnished with, and has evaluated, all information it deems necessary, desirable
and appropriate to evaluate the merits and risks of the transactions
contemplated herein and has received such legal and financial other advice as
deemed to be necessary, desirable and appropriate to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement.  In evaluating the suitability of the
transactions contemplated herein, Stockholder has not relied upon any other
representations or other information (other than as contemplated by the
preceding sentences and this Agreement) whether oral or written made by or on
behalf of Parent.

 

(b)  Each of Stockholder and its Affiliates understands and acknowledges that
Parent has access to (and may be or is in possession of ) information about the
Company, Parent and the Shares (which may include material, non-public
information) that may be or is material and superior to the information
available to Stockholder and its Affiliates, that Stockholder and its Affiliates
do not have access to such information, and that Parent is not sharing any such
information with Stockholder or its Affiliates.  Each of Stockholder and its
Affiliates represents to Parent that it, together with its professional
advisers, is capable of evaluating the risks associated with a transaction
involving the Shares, including the risk of transacting on the basis of inferior
information, and that it is capable of sustaining any loss resulting therefrom
without material injury.

 

Section 3.06  Finder’s Fees.  No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder or any of its Affiliates.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to Stockholder and its Affiliates as of the date
hereof and as of the Share Sale Closing that:

 

Section 4.01.  Authorization.  The execution, delivery and performance by Parent
of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action.  This Agreement constitutes a
valid and binding agreement of Parent.

 

--------------------------------------------------------------------------------


 

Section 4.02.  Non-Contravention.  The execution, delivery and performance by
Parent of this agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of Parent, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Parent is entitled under any provision of any agreement or other instrument
binding on Parent or (iv) result in the imposition of any Lien on any asset of
Parent.

 

Section 4.03    Governmental Approvals.  All consents, approvals, orders,
authorizations, registrations, qualifications, designations, declarations or
filings with any governmental or other authority on the part of Parent required
in connection with the consummation of the transactions contemplated in this
Agreement have been or shall have been obtained prior to and be effective as of
the Closing.

 

Section 4.04    Sophisticated Buyer; Independent Investigation.  Parent is
sophisticated in financial matters and is able to evaluate the risks and
benefits attendant to the purchase of Shares from Stockholder.  Parent, in
making the decision to purchase the Shares from Stockholder, has not relied upon
any oral or written representations or assurances from Stockholder or any of its
officers, directors, partners or employees or any other representatives or
agents of Stockholder.

 

Section 4.05    Trust Account.  Parent’s Trust Account contains sufficient funds
to satisfy the full payment of the Purchase Price.  In the event the Trust
Account does not contain sufficient funds to satisfy the Purchase Price at the
Share Sale Closing, Parent, or its Affiliates, shall satisfy the Purchase Price
from sources other than the Trust Account, by wire transfer to the order of
Stockholder, or its Affiliates.

 

Section 4.06    Best Price.  Parent has made no Purchase Price Per Share offer
to any other party in excess of such Purchase Price Per Share being offered to
Stockholder (or its Affiliates).  If Parent offers a Purchase Price Per Share to
any party in excess of the Purchase Price Per Share offered to (any such offer,
a “Greater Offer”), Parent shall (a) inform Stockholder in writing of the
Greater Offer pursuant to Section 7.10 and (b)(i) within three business days if
Notice is delivered after the Share Sale Closing, Parent, or its Affiliate,
shall pay to Stockholder the difference between (A) the Greater Offer and
(B) the Purchase Price Per Share offered to Stockholder.  For purposes of this
Section 4.06, “Purchase Price Per Share” shall not include any fees paid to a
third party “aggregator” engaged by Parent to buy shares from Parent’s
stockholders who have indicated an intention to convert their shares and/or vote
against the Merger.

 

--------------------------------------------------------------------------------


 

ARTICLE 5
COVENANTS

 

Stockholder hereby covenants and agrees that:

 

Section 5.01.  No Proxies for or Encumbrances on Shares.  Except pursuant to the
terms of this Agreement, Stockholder and its Affiliates shall not, without the
prior written consent of Parent, directly or indirectly, (i) grant any proxies
or enter into any voting trust or other agreement or arrangement with respect to
the voting of any of the Shares or (ii) sell, assign, transfer, encumber or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect assignment, transfer,
encumbrance or other disposition of, any of the Shares during the term of this
Agreement.  Each of Stockholder and its Affiliates shall not seek or solicit any
such assignment, transfer, encumbrance or other disposition or any such
contract, option or other arrangement or understanding and agrees to notify
Parent promptly, and to provide all details requested by Parent, if Stockholder
or any of its Affiliates shall be approached or solicited, directly or
indirectly, by any Person with respect to any of the foregoing.

 

Parent hereby covenants and agrees that:

 

Section 5.02    Filing Obligations.  Parent shall comply with all filing
obligations, if any, under the Securities Exchange Act of 1934, as amended, with
respect to its ownership of the Shares, or the transactions contemplated by this
Agreement.

 

ARTICLE 6
CONDITIONS

 

Section 6.01.  Conditions to Share Sale Closing.  (a) Each party’s obligations
to consummate the Share Sale Closing shall be subject to the conditions that
(i) the Closing shall have occurred and (ii) the other party’s representations
and warranties are true and correct and the other party shall have complied with
its agreements and covenants.

 

(b)           Parent shall have delivered to Stockholder, in substantially the
form of Exhibit B (attached), instructions to its transfer agent which shall be
irrevocable in all respects as of the date hereof (the “Irrevocable
Instructions”); provided, however, (i) if Stockholder submits an updated
Schedule 1 pursuant to Section 3.04 or (ii) Parent makes a Greater Offer, the
Irrevocable Instructions shall be amended and revised to reflect such changes to
the Purchase Price and the Shares to be delivered (if applicable).

 

--------------------------------------------------------------------------------


 

ARTICLE 7
MISCELLANEOUS

 

Section 7.01.  Definitional and Interpretative Provisions.  Capitalized terms
used but not defined herein shall have the respective meanings set forth in the
Transaction Agreement.  Unless specified otherwise, in this Agreement the
obligations of any party consisting of more than one person are joint and
several.  The captions herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof.  Any singular
term in this Agreement shall be deemed to include the plural, and any plural
term the singular.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like import.  “Writing”, “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.  References to any Person include the successors and
permitted assigns of that Person.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

Section 7.02.  Further Assurances.  Parent and Stockholder and its Affiliates
will each execute and deliver, or cause to be executed and delivered, all
further documents and instruments and use it reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable law, to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 7.03.  Amendments; Termination.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective.  This
Agreement shall terminate upon the earlier of (i) the termination of the
Transaction Agreement in accordance with its terms and (ii) 11:59 pm, eastern
time, on November 14, 2009 (either occurrence, the “Termination”).

 

Section 7.04.  Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

Section 7.05.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.

 

Section 7.06.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware.

 

--------------------------------------------------------------------------------


 

Section 7.07.  Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.  Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 7.08.  Severability.  If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

Section 7.09.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 7.10.    Notice.  All notices, statements or other documents which are
required or contemplated by this Agreement shall be in writing and delivered
personally or sent by first class registered or certified mail, overnight
courier service or facsimile transmission to the address or fax number most
recently provided to such Person or such other address or fax number as may be
designated in writing by such Person.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile transmission, one (1) business day after
delivery to an overnight courier service or five (5) days after mailing if sent
by mail.

 

Section 7.11.    Claims Against the Trust Account.  Stockholder agrees that it
does not now have, and shall not at any time have, other than with respect to
causes of action related to the obligation of Parent to pay the Purchase Price
in connection with this Agreement, any claim to, and shall not make any claim
against, the Trust Account or any asset contained therein, regardless of whether
such claim arises as a result of, in connection with or relating in any way to,
the business relationship between Stockholder, on the one hand, and Parent, on
the other hand, this Agreement, or any other agreement or any other matter, and
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability.  Unless and until the Purchase Price, as
revised by Section 4.06, is paid to Stockholder, Parent, and its Affiliates
acknowledge and agree that Stockholder, and its Affiliates, shall have, a claim
to, or against, the Trust Account and any assets contained therein, as well as
Parent and its Affiliates, for the full amount of the Purchase Price, as revised
by Section 4.06,

 

--------------------------------------------------------------------------------


 

and that Stockholder shall be entitled to recover from Parent, and its
Affiliates, the associated legal fees and costs in connection with any such
action to recover the Purchase Price.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

By:

  /s/ James J. Cahill

 

 

Name:

James J. Cahill

 

 

Title:

Chief Financial Officer

 

 

 

MILTON ARBITRAGE PARTNERS, LLC

 

 

 

 

 

By:

  /s/ James E. Buck II

 

 

Name:

James E. Buck II

 

 

Title:

Managing Member MAP LLC

 

--------------------------------------------------------------------------------


 

PROSPECT ACQUISITION CORP.

9130 GALLERIA COURT, SUITE 318

NAPLES, FLORIDA 34109

 

November 11, 2009

 

Continental Stock Transfer and Trust Company

17 Battery Place

New York, New York 10004

 

Attn:

 

Re:          Trust Account No. [              ]

 

Gentlemen:

 

Prospect Acquisition Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Manager Trust
Agreement dated as of November 14, 2007 between the Company and Continental
Stock Transfer and Trust company as Trustee (the “Trust Agreement”).  Upper case
terms used herein shall have the meanings ascribed to such terms in the Trust
Agreement.

 

In the event the Company delivers to you a Termination Letter substantially in
the form of Exhibit A to the Trust Agreement, in addition to the other documents
required to be delivered pursuant to Exhibit A of the trust Agreement, assuming
you are the Trustee on such date then, in consideration for the electronic
transfer of 832,900 shares of the company’s common stock. using the  Depository
Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System, to an account
specified by the Company, you are irrevocably instructed to deliver the sum of
$8,287,355.00 from the Account, which must be delivered in accordance with the
bank wire instructions provided to you in attached Schedule 1.

 

--------------------------------------------------------------------------------


 

In order to expedite payment, attached is Milton Arbitrage Partners, LLC’s
Form W-9, as well as the 5 other accounts listed on attached Schedule 1.

 

The contact person for Milton Arbitrage Partners, LLC is James E. Buck II.  He
can be reached at (      )-            .

 

Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Bingham McCutchen LLP, attn: Kate Ness,
facsimile number 617-951-8736.

 

A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.

 

 

 

Very truly yours,

 

 

 

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

CONTINENTAL STOCK TRANSFER 8

 

TRUST COMPANY

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MILTON ARBITRAGE PARTNERS, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------